Citation Nr: 0524931	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Buffalo, New York.  

Historically, the veteran initially filed for service 
connection for rheumatoid arthritis in February 1987.  More 
recently, in January 2000, the Board denied service 
connection for rheumatoid arthritis.  Most recently in 
December 2003 the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
for additional development.  Accordingly, the Board has 
modified the issue to reflect the appropriate adjudicatory 
consideration of this claim, as indicated on the title page 
of this decision.

Meanwhile, in a June 2005 rating decision, the RO granted 
service connection for dermatitis (claimed as foot fungus and 
tinea pedis) and assigned a 10 percent rating.  The veteran 
has not expressed disagreement with this rating.  Therefore 
the issue of service connection for foot fungus is not 
considered to be in appellate status and will not be 
considered by the Board.  See Holland v. Brown , 9 Vet. App. 
324 (1996); AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Rheumatoid arthritis is reasonably shown to have had its 
onset during the veteran's period of active service.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
rheumatoid arthritis was incurred in service.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In view of the complete grant of the 
benefits requested in this case, there is no need for 
additional development or notice.


Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004). 

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).


Factual Background

Service medical records are totally devoid of any report or 
clinical finding of rheumatoid arthritis.  Significantly, 
there was no reference to symptoms suggestive of rheumatoid 
arthritis at the time of his 1983 service separation 
examination.  Instead, clinical evaluation of the veteran was 
found normal.  The veteran reported no pertinent complaints.  

The veteran filed a claim for service connection for 
rheumatoid arthritis in February 1987.  He indicated he had 
received post-service treatment for arthritis and/or joint 
pain through several private physicians.  Various medical and 
billing records were forwarded from the New York State 
Department of Social Services.  Significantly private 
treatment records show that the veteran was seen for 
complaints of right shoulder pain in June 1983.  He denied 
injury.  He was noted to have had a three-(3) week history of 
polyarthritis that had been worse in the shoulders.  He was 
referred for a battery of diagnostic tests to include an 
arthritis profile.  A medical bill from ACM Medical 
Laboratory revealed that the veteran had an A-82 Profile and 
Sed. Rate performed in June 1983.  A follow-up report dated 
in July 1983 indicated that the veteran's complaints of 
"polyarthritis" of the joints were completely remissed.  He 
did, however, continue to complain of a right thigh pain.  He 
was next seen for complaints of left shoulder stiffness in 
April 1985.  

Additional treatment records dated in 1985 and 1986 show that 
the veteran received evaluations and treatment for rheumatoid 
arthritis.  In September 1985, he gave a history of aching in 
his joints since 1977.  He first sought treatment in 1983.  
Thereafter, he was seen routinely for complaints of multiple 
joint pain and various diagnoses were considered to include 
possible arthritis, possible biceps tendonitis, possible 
rotator cuff problem, arthralgia and fibromyositis.  Based on 
this history and a physical examination, a diagnosis of 
rheumatoid arthritis was made in September 1985.  This 
diagnosis was later confirmed following the receipt of 
laboratory test results.  

The veteran was afforded a VA general medical examination in 
April 1987.  He maintained that he experienced stiffness of 
the knees during his active military service, and that he 
sought treatment for the same almost immediately after his 
service discharge.  Following examination of the veteran the 
diagnosis was rheumatoid arthritis in remission following 
gold therapy.  

In an August 1987 statement the veteran's private treating 
physician reported that he had been concerned that the 
veteran had rheumatoid arthritis symptoms as early as July 
1978.  He said the veteran had a negative antinuclear 
antibody at that time.  He recalled that the veteran's last 
treatment had been in June 1985, and that he had been seen on 
several occasions starting in June 1983.

Treatment records dated between November 1983 and February 
1989 were received from the medical department of the Eastman 
Kodak Company.  The veteran was first seen for complaints of 
left shoulder pain in April 1985.  Of note, a physician's 
report, prepared as part of a long-term disability claim, 
indicated that the onset of the veteran migratory 
polyarthritis dated back to May 1985.  The examiner stated 
that a laboratory examination conducted at that time had led 
to the diagnostic impression that the veteran had "early 
stage rheumatoid arthritis."  

The veteran was afforded a VA orthopedic examination in July 
1999.  He stated that his symptoms of stiffness in the 
shoulders and knees began during his active military service.  
However, he could not recall whether he ever received an 
inservice evaluation for these complaints.  After conducting 
a limited physical examination and reviewing the claims 
folder, the examiner found there was no specific evidence 
that the veteran was evaluated for arthritis problems or 
symptoms of rheumatoid arthritis while he was in service.  
The fact that rheumatoid arthritis was diagnosed later in May 
1985 was clear.  The examiner opined that it was very likely 
that the rheumatoid arthritis predated that specific date.  
However, the examiner stated that it was not possible to give 
the likely onset of rheumatoid arthritis.  The examiner also 
expressed some confusion as to why an orthopedic examiner had 
been asked to render an opinion regarding rheumatoid 
arthritis.  He indicated that the specific issues related to 
rheumatoid arthritis would clearly most appropriately be 
referred to a rheumatologist.  

In December 1999 statement a VA physician noted the veteran 
had nodular rheumatoid arthritis.  He reported that the first 
symptoms of arthritis started in the early 1980s with knee 
and shoulder pain.  In a subsequent statement, dated in March 
2000 he opined that rheumatoid arthritis presents clinically 
as polyarthritis.  

In June 2001 a VA rheumatologist indicated that the veteran 
suffered from active rheumatoid arthritis with nodulosis and 
was undergoing treatment with Plaquenil and methotrexate.  In 
a subsequent statement dated in September 2002 he indicated 
that the veteran's onset of rheumatoid arthritis probably 
started in 1982 manifested by severe stiffness and joint 
swelling in the knees and shoulders.  

In June 2004, a VA physician noted the veteran's longstanding 
rheumatoid arthritis, diagnosed in the late 1980s.  The 
veteran was currently being treated with several medications 
and continued to symptomatic with joint pain and nodulosis.  

On VA examination dated March 2005, the veteran's history was 
significant for inflammatory arthritis, probable rheumatoid 
arthritis.  Although the veteran gave a history of symptoms 
since 1979 of shoulder and knee pain, it was not until 1985 
that the diagnosis was made.  The examiner noted that the 
veteran's rheumatoid arthritis was at least mildly active at 
the time of the examination.  In an addendum the examiner 
referred to private treatment records that indicated the 
veteran's history of joint pain prior to 1985 and concluded 
that it was as likely as not that the veteran had rheumatoid 
arthritis in the service..  The examiner noted the disease 
might not be severe as far as the arthritis was concerned but 
it was definitely present and active, with the nodulosis very 
active at this time.  

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is at least in equipoise with 
regard to the veteran's claim for entitlement to service 
connection for rheumatoid arthritis.  

The history given by the veteran is that he experienced joint 
pain and swelling during service.  The problem in this case 
is that the service medical records do not refer to any 
musculoskeletal symptoms or other indications suggestive of 
the onset of rheumatoid arthritis.  The evidentiary record 
discloses that some examining physicians remained, after 
medical evaluation of the veteran, uncertain as to whether 
the veteran actually had rheumatoid arthritis.  Notably, 
records predating the 1985 diagnosis show that the veteran's 
complaint of left shoulder pain was variously diagnosed as 
being possible arthritis, possible biceps tendonitis, 
possible rotator cuff problem, arthralgia and fibromyositis.  
Based on a review of this medical history, a VA physician 
opined in July 1999 that there was no specific evidence that 
the veteran was evaluated for arthritis problems or symptoms 
of rheumatoid arthritis during service.  The examiner further 
concluded that evidence documenting the onset of rheumatoid 
arthritis prior to May 1985 had not been submitted.

In March 2005, the veteran was referred to VA examination for 
the specific purpose of obtaining a medical opinion as to 
whether or not rheumatoid arthritis could be related to 
service.  The examiner concluded that the veteran's condition 
was characteristic of rheumatoid arthritis and likely related 
to service.  In rendering his opinion, the physician took 
into consideration the veteran's previous medical history and 
medical evaluations.  

Despite the evidence that suggests that the veteran's 
rheumatoid arthritis may have had its onset in 1985, several 
years after service discharge, the Board must rely on the 
objective medical evidence when making its decision.  see 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, in 
view of the current diagnosis of rheumatoid arthritis and the 
medical opinion that it had its onset during service, the 
Board finds that the evidence is at least in equipoise.  

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that competent medical evidence reflects that 
his rheumatoid arthritis had its onset in service.  
Accordingly, he is entitled to a grant of service connection 
for this disability.

ORDER

Entitlement to service connection for rheumatoid arthritis is 
granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


